Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-18-00325-CV

                         IN THE INTEREST OF S.S. AND S.S., Children

                          From the County Court, Jim Wells County, Texas
                                 Trial Court No. 16-08-56366-CV
                         Honorable Michael Ventura Garcia, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: October 17, 2018

DISMISSED FOR WANT OF PROSECUTION

           Appellant M.S.’s brief, which was due on October 3, 2018, has not been filed. In our

September 13, 2018 order, we notified M.S. that no further motions for extension of time to file

the appellant’s brief would be considered, and that his appeal would be dismissed for want of

prosecution if he failed to timely file his appellant’s brief by October 3, 2018. M.S. failed to file

an appellant’s brief. Therefore, M.S.’s appeal is dismissed for want of prosecution. See TEX. R.

APP. P. 38.8(a)(1), 42.3(b). Costs of appeal are taxed against appellant M.S.

                                                  PER CURIAM